Title: To Alexander Hamilton from Benjamin Lincoln, 23 September 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston, September 23, 1790. “The repair of the Light-Houses on Plumb Island are now finished & the accounts have been presented for settlement; they correspond with the agreement I made saving the Painter’s bill—that I reported to you would be seven pounds fourteen shillings: the painters have charged sixteen pounds odd; the mistake arises in this way; they estimated the expence of painting it once over; that was found insufficient they therefore painted it twice over.…”
